OFFICE    OF THE AmORNEY        GENERAL   OF TEXAS
                              AUSTIN




DepartsItwLt or A&riaulture
kuafin ( Texas
Gentlaaerl:




          Thh will oakubml
Bareaber I1zi,
             1040, ~qrrea
mut  -abtiaug the popes
PlllnlJwood or *t&T10a8le
the aauant noOO8sa
                                                                : -’ .599
                                                               ->




p0gwfiment      or Agrioultoxe,     Pago S




      that roar root wood ahould be IK);Paraoured
                                               but wood
      out In lengths or two fret, olxtoon inehea or ono
      foot bo maaewd by throwing euoh wood irro&ularly
      into a truok bod or box oontalnlag lM1 aubia toot,
      oon#idoringthe amount or wood nooomrary to till
      gii trrr whon thrown    irregularlyinto 8arm to
               .
                "A 00x-dor   r00r   r00t wood raaed and ~011


       ra&  oord or wood oan bo out into one ?oot longthm,
       itwill probabl not maeuro more than 80 to 90 oubia :"
      ?oot whan cask et Md roll atowod. If tho on. 00x4.
      0r row r00t wood ranked and ~011 8t0woa ir cut into
      two root longthr and throm irregularly into l
      trPOk bod or box oontainlw lee oubio foot,    it will
      probably ?I11 tho truok hod or box hoapinq roll,
      while i? tho lmo 0014 o? wood 1~ out into   ODe tOOti
      longthr and thrown irrogularl~into a truok bob
      or box oontalningU8 oublo Soot, it will laak
      BOVOrrbloubio root or ?lll~ same. St 18 thorn-
      ton oloar to 606 that tho lon#h of wood and tho
      waf it la plaood in a pi10 aaker a lot o? diifor-
      MOO ln the amount or wood whloh a spa00 o? lS!Woub-
      lo r00t will oontaiU..*
         Artiolo 5954 or Vernon*6 Annotated civil Btatutoa,
a8 amndob, roads in part as iollowor
            "Whonoveranr aommodity 10 sold by the oord
       it rhall moan lee,oubia ioat, or tho OOntont8 o?
       a epaoo eight foot long, ?our ?oet wide and four
       toot hi&. . . ."
          It would bo diffioult indood to emwer hour quea-
tion oategorioally. It la hi@ly improbable that any rUl0
o? thumb say now be #et forth that will &do   your depart-
wnt in all 0r the many raot ilftuatlona it may ba ?aoed
with.




            .
                                                                  6tH.l




          Ar rtated in Broke v. State, 63 tex. Ur. B.
56, 204 8.W. 4301
          *A 00x-dof wood Ia 'a rrasuxrmmt OS wood
     oontdniag 122 oublo feet.' 9 070. 977. IC
     16 othervire 6rpresma a8 a pile 0r WOoaeight
     feet long, roar feet high, and r00r rota wia0,
     whioh vould atie, of eouraa, le8 oubl0 foot.
          II    . The law a000 not roqulro that In
     order ~o’attoextaln that a quentlt)  of wood l,f
     a oar6 it #hall ba piled eight foot long,:
    ~,?ourfeet high, and iour ieet rid., but my
     other mamrermt      or pile that ooatalnr a full
     cord *ill be all that wae neoerrnry and woul6
     be ru??iolent.@
           It followe and you are adtired that tho only lo il
la a mr emmt
          @TOU                                           0P
                    br tho rtatater for the ac+t6mitkatlon
whethelrany uonnt    0r 8 00-0ait   oon~titotora 0024 is
vhether or not that   oouodity WII1 fill the oontontr 0r a
rpaoo oontalniag 128 ~ublo foot. Xarofar as wood OF lag
other oamodit7 1~8oaorrned the law I.8rlleat a8 ts the
length %nto whioh It rhoula be out to detemlno uhethor
or not there is a oord. Wor doea tho law Foqutro that
rs;l pmtlmlax   method b0 omployea, mob as plliag tbr
matsrlal in cltaokaeight feet long, lour fret wide, and
roux r60t high. hy mearurement or 8ean1 (ror example,
a wagon 80x1~ lug be employed if that in&xummitallt~ will
m6&6m P rrrli00~ 0r the 00mn0aitr.
          Regardleslrof the lengths o? wood, when #old by
the oord, the law will require that the rtaakr or pilea be
~011 ranked an8 well stoweU, atherwioe, It oould not be
8earur6U. I?, ror example, the partksr oontraat <or a cord
or wood out in lengthr or tvo feet the wood met when well
ranked and &owed fill.to a reasonable de&ret,of oorttint7
a rptie~contain%ng122 oublo ?eot, The sa8e will be truo
If the oontr&ot 1~ ?o? wood out in four foot lengtha. Hones
we sy that eroh oaae suet depend wp6n the term o? the
ment of the paHloa,a and oar@ muat br takeittodietU@tU Y”’
faot aituationr suah arrve hare mentioned iroa Wkl$uatlon
where, for example,,a oord or four feet Iength woo6 lo bought
mu rolu,  the 6eller to out the tf00a ror the buyer into two
toot lengths. mle    we met Judicially r6Oo~lzO    that a
                                                             ,'
h




    apartment      0r *griarrlttw,   Page 4



    cord 0r wooa out in row r00t lengths till not meafmre a 00x4
    when out into shorter lengths, in tha ease sug art06 the p&z--
    tiee had by hypothesir oontraotedror woom¶ of wood in four
    root lengths to be out by the vendor into two foot lengths.
    lo Oomplalnt ror false meaauremantcould be predioatul upon
    ~0h   ra0t6.




    JDS: )I




                   APPIjPVEDJAN 7, 1941


                    u-u
                   ATTORNEY GENERAL 02 TSXAS